Citation Nr: 1512990	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a July 2012 videoconference hearing before a Veterans Law Judge who is no longer employed by the Board; a hearing transcript is of record.  In February 2015, the Veteran declined the opportunity to testify at a new Board hearing.  See 38 C.F.R. § 20.707 (2014).  

In September 2012, the Board remanded the issue of entitlement to a compensable rating for right ear hearing loss for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a December 2014 appellate brief, the Veteran's representative noted that the September 2012 VA examination included pure tone thresholds that met the criteria for a VA hearing loss disability and asserted that service connection was now warranted for that disability.  As such, a claim of service connection for left ear hearing loss disability has been raised.  Hearing loss is rated based on the level of impairment in both ears.  See 38 C.F.R. §§ 4.85-4.86 (2014) (rating criteria for hearing loss).  Therefore, this claim is inextricably intertwined with the claim for a higher rating for right ear hearing loss and must also be adjudicated in connection with this appeal.    

There is currently a paper claims file in addition to documents in VA's electronic processing systems; all pertinent records should be considered upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for service connection for left ear hearing loss disability.

2.  If there is an indication of increase in the severity of service connected hearing loss since the last examination, provide the Veteran a new VA examination to evaluate the current severity of his service-connected hearing loss disability.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; before returning the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

